DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of August 30, 2021.  The rejections are stated below.  Claims 1-3, 5-10, 14-15, and 18-19 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Response to Amendment/Arguments
3.	Applicant's arguments filed 8/30/2021 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “Not only is a human incapable of performing these actions when the claims are considered as a whole, but the application is clearly concrete and practical when considering the actions of the smart card. Further, as previously noted by the Applicant, the claimed configuration results in a technical effect leading to a direct technical improvement in the protection of smart card devices, and particularly, smart card devices that may have been or are in the process of being fraudulently used offline, contrary to an owner’s intent.”.   The claims are categorized as method of organizing human activity, so “being incapable of being performed by a human” is not the standard and would not remove it from being considered an abstract idea. According to Applicant’s specification, the main thrust of the claim seems to be determining a current time point during which a current transaction is or is to be carried out by the smart card and the selecting by the smart card from the log file, which is directed towards an abstract idea. (0003). The limitation of “storing, in a log file in at least one of…” limitation seems to be insignificant extra solution activity.  The newly added “security operation” limitation at the end of the claim does not appear to be enough to result in a practical application.  The limitation is just sending a message or storing data.  “Modifying…at least one operating parameter” does not rise to the level of a practical application.  Looking at Applicant’s specification (pages 0026, 0035-0036), it is just modifying which data is stored (such as modifying a count stored in the smart card CD). 

	The claims do “use the Internet” to implement the abstract idea embraced by the claims. In contrast, the patent claims in DDR Holdings, as described by the
Court, “specify how interactions with the Internet are manipulated to yield a desired result.  Examiner respectfully disagrees and notes that the improvements discussed 

4.	Applicant argues “As further, as stated in the PEG, “a claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application”.
The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Examiner notes that the improvements discussed here are simply to adjusting a customer’s insurance, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.
5.	Applicant submits that the claimed invention includes a combination of additional elements and limitations that are not well-understood, routine, conventional activity”.  However, when viewed as a combination of additional elements, the claims are still doing no more than using a computer as a tool to perform the abstract idea. Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(1)). Thus, the claim limitation do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	 Claims 1-3, 5-10, 14-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transaction security without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 17 and 32.
Claims 1-3, 5-11, and 14-15 are directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a security method performed by an EMV smart card including at least one processor, a volatile rewritable memory of the random access memory (RAM), and a non-volatile rewritable memory, said method comprising:

-    determining, by the smart card a current time point during which a current transaction is or is to be carried out by the smart card;

-    selecting, by the smart card from the log file, at least one transaction carried out by said smart card during a moving time period of predefined duration, said moving time period being a moving time window terminating at the smart card current time point;; and wherein said selecting comprises:
calculating, by the smart card, a time reference point corresponding to the beginning of the moving time period, based on the current time point and said predefined duration, said beginning of the moving time period corresponding to the current time point minus the predefined duration;
selecting, by the smart card, based on the time point of each past transaction stored in the log file, at least one past transaction stored in the log file having a time point later than the time reference point;

determining, by the smart card, based on an analysis of log data stored in the log file in association with each selected transaction whether criteria indicating an abnormal use of said smart card has been met during said moving time period;
triggering, by the smart card, at least one security operation for the smart card in response to said current transaction based on the determining,
wherein said at least one security operation comprises at least one of the following:
 sending, by the smart card, a message providing information about said detected abnormal use;
modifying, by the smart card, at least one operating parameter of the smart card;
storing, by the smart card, in the log file, security data that represents said detected abnormal use; or
refusing, by the smart card, to carry out said current transaction.

These limitations (with the exception of italicized limitations) describe an abstract idea of transaction security and corresponds to Certain Methods of Organizing Human Activity (hedging). The claim also recites a log file, smart card, and a mobile device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a log file, smart card, and a mobile device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 14-15 are rejected on similar grounds as claim 1.
The limitations of claim 2 further defines the abstract idea. 
  The limitations of claim 3 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 5 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 6 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 7 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 8 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
  The limitations of claim 9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 10 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 11 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-3, 5-11, 14-15, and 18-20 are directed to an abstract idea. Thus, the claims 1-3, 5-11, 14-15, and 18-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1, 7-8, 14-15, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Jajara et al. [US Pub No. 2016/0110718 A1] in view of Donald et al. [US Pub No. 2003/0022719 A1], Aubin et al. [US Pub No. 2011/0251958 A1], and further in view of Carlson et al. [US Pub No. 2012/0259784 A1].  

9.	Regarding claim 1, Jajara discloses a security method performed by a smart card including at least one processor, a volatile rewritable memory of the random access memory (RAM), and a non-volatile rewritable memory, said method comprising:
determining, by the smart card a current time point during which a current transaction is or is to be carried out by the smart card (0061);

selecting, by the smart card from the log file, at least one transaction carried out by said smart card during a moving time period of predefined duration, said moving time period being a moving time window terminating at the smart card current time point (0064);
Jajara does not however Donald discloses determining, by the smart card, based on an analysis of log data stored in the log file in association with each selected transaction whether criteria indicating an abnormal use of said smart card has been met during said moving time period (0081).

Jajara does not however Donald discloses calculating, by the smart card, a time reference point corresponding to the beginning of the moving time period, based on the current time point and said predefined duration, said beginning of the moving time period corresponding to the current time point minus the predefined duration (0023).
Jajara does not however Donald discloses selecting, by the smart card, based on the time point of each past transaction stored in the log file, at least one past transaction stored in the log file having a time point later than the time reference point (0054).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Donald.  The rationale to combine the teachings ensure a high level of security in order to minimize fraud or misuse by persons having access to this type of personal information.
Jajara does not disclose however Aubin teaches if so, triggering, by the smart card, at least one security operation for the smart card in response to said current transaction based on the determining (0072-0074).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.
Jajara does not disclose however Carlson teaches wherein said at least one security operation comprises at least one of the following: sending, by the smart card, a message providing information about said detected abnormal use (Carlson 0057, 0067-0068).
Jajara does not disclose however Carlson teaches modifying, by the smart card, at least one operating parameter of the smart card (Carlson 0057, 0067-0068).
Jajara does not disclose however Carlson teaches storing, by the smart card, in the log file, security data that represents said detected abnormal use (Carlson 0057, 0067-0068).
Jajara does not disclose however Carlson teaches refusing, by the smart card, to carry out said current transaction (Carlson 0057, 0067-0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Carlson.  The rationale to combine the teachings would be a need for timely, cost-effective, reliable and scalable solution for delivering alerts to large numbers of users.


10.	Claims 14 and 15 recite similar language as to claim 1 and stand rejected on the same grounds. 

11.	Regarding claim 7, Jajara does not disclose however Aubin teaches wherein, the selecting comprises the transactions stored in the log file so as to select only those transactions that satisfy at least one second predefined condition (Aubin 0107).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.


12.	Regarding claim 8, Jajara does not disclose however Aubin teaches wherein the at least one second predefined condition comprises a condition about the type of terminal with which the smart card co-operated during said transaction (Aubin 0107).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.


14.	Regarding claims 18-20, Jajara does not disclose however Carlson teaches wherein the at least one security operation that was triggered is adapted to the determined abnormal use based on a risk level of the current transaction (Carlson 0057, 0067-0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Carlson.  The rationale to combine the teachings would be a need for timely, cost-effective, reliable and scalable solution for delivering alerts to large numbers of users.




15.	Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Jajara et al. [US Pub No. 2016/0110718 A1] in view of Donald et al. [US Pub No. 2003/0022719 A1], Aubin et al. [US Pub No. 2011/0251958 A1], Carlson et al. [US Pub No. 2012/0259784 A1], and further in view of Hammad et al. [US Pub No. 2009/0119170 A1].

16.	Regarding claim 2, Jajara does not disclose however Hammad teaches wherein the current time point comprises at least one of the current date and the current time of the current transaction (Hammad 0055).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Hammad.  The rationale to combine the teachings would be a more efficient means to communicate offers to users.

17.	Regarding claim 3, Jajara does not disclose however Hammad teaches herein determining the current time point comprises receiving time data representative of the current time point from a terminal with which the electronic device is co-operating (Hammad 0055).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Hammad.  The rationale to combine the teachings would be a more efficient means to communicate offers to users.



18.	Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Jajara et al. [US Pub No. 2016/0110718 A1] in view of Donald et al. [US Pub No. 2003/0022719 A1], Aubin et al. [US Pub No. 2011/0251958 A1], Carlson et al. [US Pub No. 2012/0259784 A1], and further in view of Adjaoute et al. [US Pub No. 2019/0130407 A1].


19.	Regarding claim 5, Jajara does not disclose however Adjaoute teaches wherein, during said selecting, the electronic device:
determines from the log file, and as a reference transaction, the most recent transaction in the moving time period that satisfies at least [[a]] one first predefined condition (Adjaoute 0033); and

-    selects only the transactions carried out by said electronic device subsequent to said reference transaction in the moving time period (Adjaoute 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Adjaoute.  The rationale to combine the teachings would be for real-time financial fraud management.


20.	Regarding claim 6, Jajara does discloses wherein said at least one first predefined condition comprises at least one of the following conditions:
the reference transaction is an "on-line" transaction that was carried out in co-operation with an issuer entity that issued the electronic device (Jajara 0028); and
the reference transaction is a "on-line" transaction that was successfully authenticated by the issuer entity that issued the electronic device (Jajara 0028).

21.	Regarding claim 9, Jajara does not disclose however Adjaoute teaches wherein, during said analyzing risk, the electronic device detects whether abnormal use of said electronic device has taken place during said moving time period on the basis of at least one of the following:
 the number of transactions selected (Adjaoute 0033); and
the total accumulated amount of the selected transactions (Adjaoute 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Adjaoute.  The rationale to combine the teachings would be for real-time financial fraud management.


22.	Regarding claim 10, Jajara does not disclose however Adjaoute teaches wherein, during said analyzing risk, the electronic device detects that an abnormal use has occurred during said moving time period if at least one of the following third predefined conditions is satisfied:

-    the number of transactions selected during said selection reaches a first predefined threshold value (Adjaoute 0033); and

the total accumulated amount of the transactions selected said during said selection reaches a second predefined threshold value (Adjaoute 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Adjaoute.  The rationale to combine the teachings would be for real-time financial fraud management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                      /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692